Citation Nr: 0310545	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependents' educational assistance under 
the provisions of Title 38, Chapter 35, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.  He died on March [redacted] 1999.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in April 2003.


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

At the time of the veteran's death, service connection was in 
effect for the following disabilities: residuals of a gunshot 
wound to the right thigh, Muscle Groups XVII and XVIII, 
evaluated as 50 percent disabling; an unstable right knee, 
evaluated as 30 percent disabling; and residuals of 
amputation of the coccyx, evaluated as non-compensably (zero 
percent) disabling.  

The appellant has alleged that: pain medication which the 
veteran took for his service connected disabilities caused a 
small bowel obstruction; and the bowel obstruction caused his 
death.

The veteran's terminal VA hospital summary shows that he was 
treated for a small bowel obstruction prior to death.  
However, the veteran's death certificate, signed by a 
treating VA physician, listed the immediate cause of death as 
COPD (chronic obstructive pulmonary disease), and small bowel 
obstruction was not listed as a condition contributing to 
death.

In April 2002, the veteran's pertinent medical records were 
reviewed by a VA physician who reported that his small bowel 
obstruction was caused by adhesions and not by use of 
medication.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

Although the RO informed the appellant generally of 
information concerning her claim in February 2001, VA has not 
fulfilled the duty to notify her specifically as to what 
information is needed to support her claim for service 
connection for the cause of the veteran's death under the 
VCAA as contemplated under controlling legal authority.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which authorized the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
was invalid.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case to the RO in order to satisfy VA's duty to 
notify the appellant.

Under the circumstances, this case is REMANDED to the RO to 
notify the appellant as follows:

We have a duty to notify you and your representative of 
any information and evidence needed to substantiate and 
complete a claim for VA benefits.  Information means 
non-evidentiary facts, such as your address and Social 
Security number or the name and address of a medical 
care provider who may have evidence pertinent to the 
claim.  In your case, evidence needed to substantiate 
your claim for service connection for the cause of the 
veteran's death would be evidence tending to show that 
the veteran's death was caused by a disability for 
which service connection had been established at the 
time of death or for which service connection should 
have been established.  Specifically, the evidence 
needed to substantiate your claim would be medical 
evidence showing that medication prescribed for the 
veteran's service connected orthopedic disabilities 
caused a small bowel obstruction and that the small 
bowel obstruction caused or substantially or materially 
contributed to the veteran's death.

The RO should allow the appellant the period of time provided 
by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the appellant under the VCAA.  No action 
is required of the appellant until she receives further 
notice.  
 
In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




